ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Indiana Supreme Court Disciplinary Commission and files its Motion for Suspension Pending Prosecution. And comes now the Hearing Officer appointed to hear this cause and, following a hearing thereon, submits his Findings of Fact, including his Recommendation for Suspension on said Motion for Suspension Pending Prosecution.
And this Court, being duly advised, and pursuant to Admission and Discipline Rule 28, Section 14(g) and 15(b), now finds that the Hearing Officer's Recommendation should be accepted and approved. Accordingly, this Court finds that the Respondent has failed in his burden of establishing why he should not be suspended from the practice of law pending final determination.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, E. Frank Welke, be and he hereby is suspended from the practice of law in this State pending a final determination by this Court in the present case.
The Clerk of this Court is hereby directed to forward a copy of this Order to the parties of record in this cause and to the individuals and agencies given notice of under Admission and Discipline Rule 23, Section 8(d).
All Justices concur.